Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 25, 2018

                                      No. 04-18-00252-CR

                                    Benjamin ESCOBEDO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4634
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        After we granted the reporter’s first two requests for extensions of time to file the
reporter’s record, the reporter’s record was due on July 3, 2018. See TEX. R. APP. P. 35.1.
Before the extended due date, court reporter Carol N. Castillo filed a third notification of late
reporter’s record. The notification included a status report indicating the number of pages
remaining. The court reporter requests an extension of time to file the record until July 5, 2018.
       The request is GRANTED. The reporter’s record is due not later than July 5, 2018.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court